EXHIBIT 1
Curriculum Vitae
Date: 21Aug2020
Matthew Pettengill PhD, D (ABMM)
Home Address: 1725 Terwood Road, Huntingdon Valley, PA, 19006

Office Address: 117 S. 11th St., Pavilion bldg., suite 207
Thomas Jefferson University Hospital
Philadelphia, PA 19107 215.955.8726
Matthew.pettengill@jefferson.edu

Education: BS, 2003, University of Tennessee, Chattanooga (Engineering); PhD, 2010,
University of California, Merced (Quantitative and Systems Biology: Cellular
Microbiology)

Postgraduate Training and Fellowship Appointments: 2010-2015 Postdoctoral
Fellow, Boston Children’s Hospital, Harvard Medical School, Infectious Diseases, 2015-
2017 CPEP Postdoctoral Fellow, University of Rochester, Medical Microbiology.

Military Service: none

Faculty Appointments: Assistant Professor, Thomas Jefferson University

Hospital and Administrative Appointments: Medical Staff, Thomas Jefferson
University Hospital and Methodist Hospital

Specialty Certification: 2017, Diplomate, American Board of Medical Microbiology

Awards, Honors and Membership in Honorary Societies: 2007-2008 Teaching
assistant of the year, University of California, Merced. Peggy Cotter Travel Award (ASM
Microbe, 2019).

Memberships in Professional and Scientific Societies:
National Societies: American Society for Microbiology (ASM) 2006-present
Local Societies: Eastern Pennsylvania Branch of ASM 2017-present

National Scientific Committees: American Society for Microbiology Professional
Development Subcommittee (3 year term starting July 2019, will become chair of this
committee in July 2021), chair of ASM PDS Virtual Journal Club subgroup (1 year term
through Dec 2020), American Board of Medical Microbiology (ABMM) Exam Validation
Committee (2 year term Jan. 2018-Dec 2019).

Professional and Scientific Committees: Eastern Pennsylvania Branch of ASM
Symposia Committee (2018 to present), Co-chair of same 2019 to present
Editorial Positions: Editorial Board Member, Journal of Clinical Microbiology (3 year
term starting January 2019), reviewer for several peer-reviewed journals (Journal of
Clinical Microbiology, Clinical Infectious Diseases, American Journal of Clinical
Pathology, Frontiers Immunology, PLoS ONE, Microbes and Infection, Molecular Oral
Microbiology, Clinics in Lab Medicine).

Academic Committees at the Thomas Jefferson University/Jefferson Medical
College and Affiliated Hospitals: none

Major Teaching and Clinical Responsibilities at the Thomas Jefferson University
and Affiliated Hospitals: Director, Clinical Microbiology Laboratory

Lectures by Invitation:
Invited Speaker, American Association for Clinical Chemistry, national webinar series
on COVID-19, talks entitled “COVID-19 Testing – Where Are We Now?” (Nov 17th
2020), and participant on panel discussion entitled “A Panel Discussion on Impact of
COVID-19 and Near-Future Considerations” (Nov 24th 2020).

Invited Speaker, American Society for Microbiology Clin Micro Open, May 2018, West
Palm Beach, FL, USA. Presentation on Blood Culture Volume at the 2019 ASM Eastern
PA branch Clinical Microbiology Symposium.


Organizing Roles in Scientific Meetings: none

Bibliography

Publications, peer reviewed:
31. “Extraction-free methods for the detection of SARS-CoV-2 by RT-PCR: a
comparison with the Cepheid Xpert Xpress SARS-CoV-2 assay across two medical
centers.” Andrew Cameron, Nicole Pecora, Matthew Pettengill*, Journal of Clinical
Microbiology, 2020/11/12, DOI: 10.1128/JCM.02643-20, *corresponding author
30. “Modern Blood Culture: Management Decisions and Method Options”, Mark D
Gonzalez, Timothy Chao, Matthew A Pettengill*, Clinics in Laboratory Medicine,
2020/9/19, *corresponding author
29. “3D Printed Alternative to the Standard Synthetic Flocked Nasopharyngeal Swabs
Used for COVID-19 testing”, Summer J Decker, Ph.D, Todd A Goldstein, Ph.D,
Jonathan M Ford, Ph.D, Michael N Teng, Ph.D, Robert S Pugliese, Pharm.D, BCPS,
Gregory J Berry, Ph.D, Matthew Pettengill, Ph.D, Suzane Silbert, Ph.D, Todd R
Hazelton, M.D., M.S, Jason W Wilson, M.D., M.A, Kristy Shine, M.D., Ph.D, Zi-Xuan
Wang, Ph.D., MBA, Morgan Hutchinson, M.D, Joseph Castagnaro, M.S, Ona E Bloom,
Ph.D, Dwayne A Breining, M.D, Barbara M Goldsmith, Ph.D, John T Sinnott, M.D,
Donna Gentile O'Donnell, Ph.D, James M Crawford, MD, Ph.D, Charles J Lockwood,
M.D., M.H.C.M, Kami Kim, M.D, Clinical Infectious Diseases, DOI ciaa1366, 10 Sep
2020.
28. “Can We Test Our Way Out of the COVID-19 Pandemic?”, Matthew A Pettengill*,
Alexander J McAdam, Journal of Clinical Microbiology, 25 Aug 2020, *corresponding
author
27. “Commercial SARS-CoV-2 Molecular Assays: Superior Analytical Sensitivity of
cobas SARS-CoV-2 Relative to NxTAG Cov Extended Panel and ID NOW COVID-19
Test”, Run Jin, Matthew A Pettengill, Nicole L Hartnett, Herbert E Auerbach, Stephen
C Peiper, Zixuan Wang, Archives of Pathology & Laboratory Medicine, 10July 2020,
26. “Hindsight Is 2019—the Year in Clinical Microbiology” (Review), MA Pettengill*,
Clinical Microbiology Newsletter, May 2020. *corresponding author
25. “Oral flora meningoencephalitis diagnosis by next-generation DNA sequencing”, Eric
Heintz*, Matthew A. Pettengill*, Mohamed Azhar Gangat, Dwight J. Hardy, William
Bonnez, Mohammed Mahdee Sobhanie, *co-corresponding authors, Access
Microbiology, Volume 1, Issue 9, 2019.
24. “Cyclic AMP in human preterm infant blood is associated with increased TLR-
mediated production of acute-phase and anti-inflammatory cytokines in vitro”, Tobias
Strunk, Simon D van Haren, Julie Hibbert, Matthew Pettengill, Al Ozonoff, Jop Jans,
Simone S Schüller, David Burgner, Ofer Levy, Andrew J Currie, Pediatric Research,
October 2019 doi:10.1038/s41390-019-0586-2.
23. "Dynamic molecular changes during the first week of human life follow a robust
developmental trajectory" by Amy Lee, Casey Shannon, Nelly Amenyogbe, Tue
Bennike, Joann Diray-Arce, Olubukola Idoko, Erin Gill, Rym Ben-Othman, William
Pomat, Simon van Haren, Kim-Anh Le Cao, Momoudou Cox, Alansana Darboe, Reza
Falsafi, Davide Ferrari, Daniel Harberson, Daniel He, Cai Bing, Samuel Hinshaw, Jorjoh
Ndure, Jainaba Njie-Jobe, Matthew Pettengill, Peter Richmond, Rebecca Ford, Gerard
Saleu, Geraldine Masiria, John Paul Matlam, Wendy Kirarock, Elishia Roberts,
Mehrnoush Malek, Guzman Sanchez-Schmitz, Amrit Singh, Asimenia Angelidou, Kinga
Smolen, the EPIC, Ryan Brinkman, Al Ozonoff, Robert Hancock, Anita van den
Biggelaar, Hanno Steen, Scott Tebbutt, Beate Kampmann, Ofer Levy, and Tobias
Kollmann. Nature Communications, volume 10, Article number: 1092, 12 March 2019.
22. “Probable Donor-derived Human Adenovirus type 34 Infection in Two Kidney
Transplant Recipients from the Same Donor”, Matthew A Pettengill, Tara M Babu
Paritosh Prasad, Sally Chuang, Michael G Drage, Marilyn Menegus, Daryl M Lamson,
Xiaoyan Lu, Dean Erdman, Nicole Pecora, Open Forum Infectious Diseases, Volume 6,
Issue 3, March 2019, ofy354.
21. “Antimicrobial peptide LL-37 and recombinant human mannose-binding lectin
express distinct age-and pathogen-specific antimicrobial activity in human newborn cord
blood in vitro” Annette Scheid, Ning Li, Carleen Jeffers, Francesco Borriello, Sweta
Joshi, Al Ozonoff, Matthew Pettengill, Ofer Levy, F1000Research, May 2018
20. “Adjuvant effect of Bacille-Calmette Guérin (BCG) on Hepatitis B vaccine
immunogenicity in the preterm and term newborn” Annette Scheid, Francesco Borriello,
Carlo Pietrasanta, Helen Christou, Joann Diray-Arce, Matthew A Pettengill, Sweta
Joshi, Ning Li, Ilana Bergelson, Tobias Kollmann, David J Dowling, Ofer Levy, Frontiers
in Immunology, vol 9, 2018.
19. “Human alkaline phosphatase dephosphorylates microbial products and is elevated
in preterm neonates with a history of late-onset sepsis” M Pettengill, JD Matute, M
Tresenriter, J Hibbert, D Burgner, P Richmond, José Luis Millán, Al Ozonoff, Tobias
Strunk, Andrew Currie, Ofer Levy, PloS One 12 (4), e0175936 2017
18. “Human newborn B cells mount an IFNAR-dependent humoral response to RSV”
Jop Jans; Matthew Pettengill; Dhohyung Kim; Cas van der Made; Ronald de Groot;
Stefanie Henriet; Marien de Jonge; Gerben Ferwerda; Ofer Levy, Journal of Allergy and
Clinical Immunology, manuscript JACI-D-16-00533R3 2017.
17. “Danger Signals, Inflammasomes, and the Intricate Intracellular Lives of
Chlamydiae”, Matthew A Pettengill*, Ali Abdul Sater*, Robson Coutinho-Silva, David M
Ojcius *co-first authors, Biomedical Journal, accepted July 2016
16. “Distinct TLR-mediated Cytokine Production and Immunoglobulin Secretion in
Human Newborn Naïve B Cells” Matthew A Pettengill*, Simon D van Haren*, Ning Li,
David J Dowling, Ilana Bergelson, Jop Jans, Gerben Ferwerda, Ofer Levy. Innate
Immunity 1753425916651985 *co-first authors June, 2016
15. “Adjuvant-induced human monocyte secretome profiles reveal adjuvant-and age-
specific protein signatures” Djin-Ye Oh, David J Dowling, Saima Ahmed, Hyungwon
Choi, Spencer Brightman, Ilana Bergelson, Sebastian T Berger, John F Sauld, Matthew
Pettengill, Alvin T Kho, Henry J Pollack, Hanno Steen, Ofer Levy. Molecular & Cellular
Proteomics 15 (6), 1877-1894, June 2016
14. “Circulating Human Neonatal Naïve B cells are Deficient in cD73 Impairing Purine
Salvage” Pettengill MA, Levy O. Frontiers in Immunology, 7: 121; March 2016
13. “Staphylococcus epidermidis Bacteremia Induces Brain Injury in Neonatal Mice via
Toll-like Receptor 2-Dependent and -Independent Pathways.” Bi D, Qiao L, Bergelson I,
Ek CJ, Duan L, Zhang X, Albertsson AM, Pettengill M, Kronforst K, Ninkovic J,
Goldmann D, Janzon A, Hagberg H, Wang X, Mallard C, Levy O. Journal of Infectious
Diseases. Apr 2015
12. “Soluble mediators regulating immunity in early life” Pettengill MA*, van Haren SD*,
Levy O. Frontiers in Immunology, *co-first authors, September 2014
11. “Soluble ecto-5'-nucleotidase (5'NT), alkaline phosphatase, and adenosine
deaminase (ADA1) activities in neonatal blood favor elevated extracellular adenosine.”
Pettengill M, Robson S, Tresenriter M, Millán JL, Usheva A, Bingham T, Belderbos M,
Bergelson I, Burl S, Kampmann B, Gelinas L, Kollmann T, Bont L, Levy O. The Journal
of Biological Chemistry. Jul 29 2013
10. “Reversible Inhibition of Chlamydia trachomatis Infection in Epithelial Cells Due to
Stimulation of P2X4 Receptors.” Pettengill MA, Marques-da-Silva C, Avila ML, d'Arc
Dos Santos Oliveira S, Lam VW, Ollawa I, Abdul Sater AA, Coutinho-Silva R, Häcker G,
Ojcius DM. Infection and Immunity. 2012 Sep 17.
9. “Ivermectin inhibits growth of Chlamydia trachomatis in epithelial cells.” MA
Pettengill; VW Lam; I Ollawa; C Marques-da-Silva; DM Ojcius. PLoS ONE, 2012
8. “A Neonatal Model of Intravenous Staphylococcus epidermidis Infection in Mice <24 h
Old Enables Characterization of Early Innate Immune Responses.” Kronforst KD,
Mancuso CJ, Pettengill M, Ninkovic J, Power Coombs MR, Stevens C, Otto M, Mallard
C, Wang X, Goldmann D, Levy O. PLoS One. 2012;7(9):e43897. 2012
7. “Hypervirulent Chlamydia Trachomatis Clinical Strain is a Recombinant Between
Lymphogranuloma Venereum (L(2)) and D lineages." Somboonna N, Wan R, Ojcius
DM, Pettengill MA, Joseph SJ, Chang A, Hsu R, Read TD, Dean D. Mbio (American
Society of Microbiology); 2(3):e00045-11, May 2011
6. "Enhancement of Reactive Oxygen Species Production and Chlamydial Infection by
the Mitochondrial Nod-like Family Member NLRX1." A Abdul Sater, N Said-Sadier, VM
Lam, B Singh, MA Pettengill, F Soares, I Tattoli, S Lipinski, SE Girardin, P Rosenstiel,
DM Ojcius. The Journal of Biological Chemistry, 285(53):41637-45 December 2010
5. "The Danger Signal Adenosine Induces Persistence of Chlamydial Infection through
Stimulation of A2b Receptors." Matthew Pettengill, Verissa Lam, David M. Ojcius.
PLoS ONE, Volume 4, Issue 12, e8299, December 2009
4. "ATP-dependent Activation of an Inflammasome in Primary Gingival Epithelial Cells
Infected by Porphyromonas gingivalis." Özlem Yilmaz, A. Abdul Sater, Luyu Yao,
Theofilos Koutouzis, Matthew Pettengill, and David M. Ojcius. Cellular Microbiology, 6;
doi: 10.1111/j.1462-5822.2009.01390.x Oct 2009
3. "Premature Apoptosis of Chlamydia-Infected Cells Disrupts Chlamydial
Development." Songmin Ying, Matthew Pettengill, E. Ray Latham, Axel Welch, David
M. Ojcius, and Georg Häcker. The Journal of Infectious Diseases, 198:1536-44 15
November 2008
2. “Host-Cell Survival and Death During Chlamydia Infection” Songmin Ying, Matthew
Pettengill, David M. Ojcius, and Georg Häcker. Current Immunology Reviews; 3(1): 31-
40 (Review), 2007
1. "Characterization of Host Cell Death Induced by Chlamydia trachomatis." Songmin
Ying, Silke F. Fischer, Matthew Pettengill, Debye Conte, Stefan A. Paschen, David M.
Ojcius, and Georg Häcker. Infection and Immunity, p. 6057-6066, Vol. 74, No. 11,
November 2006

Publications, non-peer reviewed:

1. “Laboratory Evaluation of Infections In Obstetrics”. Kristen Smith, Ph.D., Matthew
Pettengill, Ph.D., Dwight J. Hardy, Ph.D. periFACTS OB/BYN Academy, online
continuing education. Accepted Apr. 2017 for publication Sep. 2017.

Abstracts (selected poster abstracts and meeting presentations):

5. “Case Report: Severe Community-Acquired Human Adenovirus 7 Infection in a
Mother and Son.” William Bradford, Kumar Priyank, Devin Weber, Matthew Pettengill,
Infectious Diseases Society of America (IDSA) ID Week, 2019. Published in Open
Forum Infectious Diseases.
4. “Increased Diagnosis of Varicella-Zoster Virus Infection of the Central Nervous
System With the BioFire FilmArray Meningitis/Encephalitis Panel” Lynette Chen,
Matthew Pettengill, Bryan Hess, Joseph DeSimone Jr., Infectious Diseases Society of
America (IDSA) ID Week, 2018. Published in Open Forum Infectious Diseases.
3. “Wright-Giemsa as an Adjunctive Stain for Instrument-flag Positive, Gram Stain
Negative, Blood Culture Bottle Evaluation” M. Pettengill, M. Menegus, D. Hardy. ASM
Microbe 2017, New Orleans, USA.
2. “Characterization of Neonatal and Adult Circulating Leukocyte CD39 and CD73
Expression” M. Pettengill, D. Kim, S. Robson, and O. Levy. Keystone Symposia, B Cell
Development and Function, Keystone, CO, 2013.
1. “The danger signal adenosine induces persistence of chlamydial infection through
stimulation of A2b receptors on epithelial cells” Matthew Pettengill, Verissa Lam, and
David Ojcius. Midwinter Conference of Immunologists, Pacific Grove, CA, Jan. 2010.


Books: Book Chapter: “Inflammasomes and Danger Signals in the Immune System”
Hsin-Chih Lai, Mufadhal Al-Kuhlani, Matthew A. Pettengill, David M. Ojcius. Reference
Module in Biomedical Sciences, Elsevier, 2013

Current Issues in Clinical Microbiology, Clinics in Laboratory Medicine 40 (4), 2020,
Editors Nicole D. Pecora and Matthew A. Pettengill. Introduction titled: “2020: A Year
for Clinical Microbiology”

Alternative Media: Chair of the American Society for Microbiology professional
Development Subcommittee Clinical Microbiology Virtual Journal Club sub-group – we
host monthly live-streamed video journal club presentations on research papers in the
field of clinical microbiology that are attended by dozens of lab directors (including
international representatives). Contributing editor for ASM’s Clinical Microbiology
website, articles include “It’s Flu Season Somewhere: How Clinical Labs Can Approach
Influenza Diagnostic Testing” (Nov 2019), “Multiplex Target Testing: Should We Be
More Specific about Specificity?” (Nov. 2018), “Patients are a virtue: Outcomes as the
Measure of Diagnostic Test Utility” (Apr. 2017), and “When a little bit of blood won’t do:
detecting bacteremia” (Jul. 2017).

Other Peer-Reviewed Scholarships Not Listed Above: none

Community Service: none

Support: none

Patents: none
